                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

    UNITED STATES OF AMERICA,                             §
                                                          §
           Plaintiff,                                     §
                                                          §
    v.                                                    §      Case No. 4:19-CR-181 ALM/CAN
                                                          §
                                                          §
    CONRAD A. ROCKENHAUS                                  §
        Defendant.                                        §



             ORDER FOR EXPEDITED RESPONSE AND NOTICE OF HEARING

.          Before the Court is Defendant’s Motion to Reconsider Order of Detention Pending

    Trial (Dkt. 35) filed on April 21, 2020. The Government shall file a response to said motion, if

    any, on or before May 4, 2020. A hearing via videoconference on the motion is set for May 20,

    2020, at 9:30 a.m., in Plano, Texas, Courtroom 108, before the undersigned.

            So ORDERED and SIGNED this 27th day of April, 2020.




                                                 ____________________________________
                                                 KIMBERLY C. PRIEST JOHNSON
                                                 UNITED STATES MAGISTRATE JUDGE
